Case 2:17-cv-01478-JDC-KK Document 60 Filed 07/24/19 Page 1of1PagelD#: 1336

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
BRANDY TRAHAN CASE NO. 2:17-CV-01478
VERSUS JUDGE CAIN
WAL-MART STORE INC ET AL MAGISTRATE JUDGE KAY
JUDGMENT

Pursuant to the Memorandum Ruling of this date,
IT IS ORDERED, ADJUDGED AND DECREED that the “Motion for Summary
Judgment on Behalf of Wal-Mart” (Doc. #46) is hereby DENIED.

THUS DONE AND SIGNED in Lake Charles, Louisiana on tnisoeY day of J

 
 
       

JAM - CAIN, JR.
UNITED STATES DISTRICT JUDGE
